Fourth Court of Appeals
                                   San Antonio, Texas
                                          April 14, 2020

                             No. 04-19-00642-CV & 04-19-00795-CV

                                      David RODRIGUEZ,
                                            Appellant

                                                 v.

 Richard R. STORM Jr.; Law office of Shelton & Valadez; Mark A. Giltner; William Tate; and
   Stephen Martinez; H-E-B, Jointly and Severally William Tate, Jointly and Severally and as
  employee of H-E-B L.P., Stephen Martinez Jointly and Severally and as employee of H-E-B
  L.P., Meredith Reid as employee of H-E-B L.P, Jointly and Severally, Debra Ann Godoy as
                               employee of H-E-B L.P. et al.,
                                          Appellees

                    From the 150th Judicial District Court, Bexar County, Texas
                         Trial Court No. 2019-CI-13590 & 2019CI16263
                          Honorable Mary Lou Alvarez, Judge Presiding

                                         ORDER

Sitting:         Sandee Bryan Marion, Chief Justice
                 Patricia O. Alvarez, Justice
                 Luz Elena D. Chapa, Justice

        The Appellant’s Motion to Suspend Appeal Submission Amend/Consolidate Appellant’s
Briefs Pending Reporter’s Record is hereby DENIED.

           It is so ORDERED on April 14, 2020.

                                                             PER CURIAM


           ATTESTED TO:

                          ___________________
                          MICHAEL A. CRUZ
                          CLERK OF COURT